UNITED STATES DISTRICT COURT
                                                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 RONALD E. DE'SHIELDS,                                             DOC#:

                                   Plaintiff,
                                                                                         I
                                                                   DATE FILED: i ( l() ? V


                       -against-

 CITY OF NEW YORK, JOSEPH PONTE,                                   18-CV-8885 (RA)
 CAPTAIN THOMAS, CAPTAIN SMITH,
 CAPTAIN MASSEY, CORRECTION                                     AMENDED ORDER
 OFFICE PARKER, CORRECTION
 OFFICER GATTOR, CORRECTION
 CAPTAIN MILLER, and CORRECTION
 OFFICER MIZELL,

                                   Defendants.

RONNIE ABRAMS, United States District Judge:

          To allow Plaintiff to effect service on Defendant Jonathan Parker through the U.S.

Marshals Service, the Clerk of Court is respectfully instructed to fill out a U.S. Marshals Service

Process Receipt and Return Form ("USM-285 form") for this defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon this defendant.

          Defendant Jonathan Parker shall be served at the following address: 5220 Trinity Village

Ln., Apt. #305, Raleigh, NC 27607-5154.

       The Clerk of Court is also directed to mail a copy of this order to Plaintiff.

SO ORDERED.

 Dated:      February 6, 2020
             New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
